 



Exhibit 10.1
MASTER SECURITY AGREEMENT
dated as of October 31, 2006 “Agreement”)
     THIS AGREEMENT is between General Electric Capital Corporation (together
with its successors and assigns, if any, “Secured Party”) and Genitope
Corporation (“Debtor”). Secured Party has an office at 83 Wooster Heights Road,
Danbury, CT 06810. Debtor is a corporation organized and existing under the laws
of the state of DE (“the State”). Debtor’s mailing address and chief place of
business is 6900 Dumbarton Circle, Fremont, CA 94555.
1. CREATION OF SECURITY INTEREST.
     Debtor grants to Secured Party, its successors and assigns, a security
interest in and against all property listed on any collateral schedule now or in
the future annexed to or made a part of this Agreement (“Collateral Schedule”),
and in and against all additions, attachments, accessories and accessions to
such property, all substitutions, replacements or exchanges therefor, and all
insurance and/or other proceeds thereof (all such property is individually and
collectively called the “Collateral”). This security interest is given to secure
the payment and performance of all debts, obligations and liabilities of any
kind whatsoever of Debtor to Secured Party, now existing or arising in the
future, under this Agreement and those certain Promissory Notes from time to
time identified on any Collateral Schedule (collectively “Notes” and each a
“Note”), and any renewals, extensions and modifications of such debts,
obligations and liabilities (such Notes, debts, obligations and liabilities are
called the “Indebtedness”).
2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF DEBTOR.
     Debtor represents, warrants and covenants as of the date of this Agreement
and as of the date of each Collateral Schedule that:
     (a) Debtor’s exact legal name is as set forth in the preamble of this
Agreement and Debtor is, and will remain, duly organized, existing and in good
standing under the laws of the State set forth in the preamble of this
Agreement, has its chief executive offices at the location specified in the
preamble, and is, and will remain, duly qualified and licensed in every
jurisdiction wherever necessary to carry on its business and operations except
where the failure to so qualify would not have a material adverse effect on the
financial condition of Debtor or on its ability to perform its obligations under
this Agreement and any other Debt Document (as defined below);
     (b) Debtor has adequate power and capacity to enter into, and to perform
its obligations under this Agreement, each Note and any other documents
evidencing, or given in connection with, any of the Indebtedness (all of the
foregoing are called the “Debt Documents”);
     (c) This Agreement and the other Debt Documents have been duly authorized,
executed and delivered by Debtor and constitute legal, valid and binding
agreements enforceable in accordance with their terms, except to the extent that
the enforcement of remedies may be limited under applicable bankruptcy and
insolvency laws or similar laws affecting creditors’ rights generally and by
general principles of equity;
     (d) No approval, consent or withholding of objections is required from any
governmental authority or instrumentality with respect to the entry into, or
performance by Debtor of any of the Debt Documents, except any already obtained;
     (e) The entry into, and performance by, Debtor of the Debt Documents will
not (i) violate any of the organizational documents of Debtor or any judgment,
order, law or regulation applicable to Debtor, or (ii) result in any breach of
or constitute a default under any contract to which Debtor is a party, or result
in the creation of any lien, claim or encumbrance on any of Debtor’s property
(except for liens in favor of Secured Party) pursuant to any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other agreement or
instrument to which Debtor is a party;
     (f) There are no suits or proceedings pending in court or before any
commission, board or other administrative agency against or affecting Debtor
which could, in the aggregate, have a material adverse effect on Debtor, its
business or operations, or its ability to perform its obligations under the Debt
Documents, nor does Debtor have reason to believe that any such suits or
proceedings are threatened;
     (g) All financial statements delivered to Secured Party in connection with
the Indebtedness have been prepared in accordance with generally accepted
accounting principles, and since the date of the most recent financial
statement, there has been no material adverse change in Debtors financial
condition;
     (h) The Collateral is not, and will not be, used by Debtor for personal,
family or household purposes;
     (i) The Collateral is, and will remain, in good condition and repair,
normal wear and tear excepted, and Debtor will not be negligent in its care and
use;

 



--------------------------------------------------------------------------------



 



     (j) Debtor is, and will remain, the sole and lawful owner, and in
possession of, the Collateral, and has the sole right and lawful authority to
grant the security interest described in this Agreement;
     (k) The Collateral is, and will remain, free and clear of all liens, claims
and encumbrances of any kind whatsoever, except for (i) liens in favor of
Secured Party, (ii) liens for taxes not yet due or for taxes being contested in
good faith and which do not involve, in the judgment of Secured Party, any risk
of the sale, forfeiture or loss of any of the Collateral, and(iii) inchoate
materialmen’s, mechanic’s, repairmen’s and similar liens arising by operation of
law in the normal course of business for amounts which are not delinquent, (all
of such liens are called “Permitted Liens”);
     (l) Debtor is and will remain in full compliance with all laws and
regulations applicable to it including, without limitation, (i) ensuring that no
person who owns a controlling interest in or otherwise controls Debtor is or
shall be (Y) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations.
3. COLLATERAL.
     (a) Until the declaration of any default, Debtor shall remain in possession
of the Collateral (except to Secured Party or for maintenance and repair);
except that Secured Party shall have the right to possess (i) any chattel paper
or instrument that constitutes a part of the Collateral, and (ii) any other
Collateral in which Secured Party’s security interest may be perfected only by
possession. At Secured Party’s expense not more frequently than once per
calendar year (unless a default has occurred and is continuing), Secured Party
may inspect any of the Collateral during normal business hours after giving
Debtor reasonable prior notice. If Secured Party asks, Debtor will promptly
notify Secured Party in writing of the location of any Collateral.
     (b) Debtor shall (i) use the Collateral only in its trade or business,
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted, (iii) use and maintain the Collateral only in compliance
with manufacturers recommendations and all applicable laws, and (iv) keep all of
the Collateral free and clear of all liens, claims and encumbrances (except for
Permitted Liens).
     (c) Secured Party does not authorize and Debtor agrees it shall not
(i) part with possession of any of the Collateral (except to Secured Party or
for maintenance and repair), (ii) remove any of the Collateral from the
continental United States, or (iii) sell, rent, lease, mortgage, license, grant
a security interest in or otherwise transfer or encumber (except for Permitted
Liens) any of the Collateral.
     (d) Debtor shall pay promptly when due all taxes, license fees, assessments
and public and private charges levied or assessed on any of the Collateral, on
its use, or on this Agreement or any of the other Debt Documents except any
taxes based upon, measured by or with respect to Secured Party’s net income and
except as contested in good faith and by appropriate proceedings and for which
adequate reserves have been established. At its option, if Debtor fails to do so
after 10 days written notice from Secured Party, Secured Party may discharge
taxes, liens, security interests or other encumbrances at any time levied or
placed on the Collateral (subject to the contest rights set forth in the
preceding sentence) and may pay for the maintenance, insurance and preservation
of the Collateral and effect compliance with the terms of this Agreement or any
of the other Debt Documents. Debtor agrees to reimburse Secured Party, on
demand, all reasonable costs and expenses incurred by Secured Party in
connection with such payment or performance and agrees that such reimbursement
obligation shall constitute Indebtedness.
     (e) Debtor shall, at all times, keep accurate and complete records of the
Collateral, and at Secured Party’s expense not more frequently than once per
calendar year (unless a default has occurred and is continuing) Secured Party
shall have the right to inspect and make copies of all of Debtor’s books and
records relating to the Collateral during normal business hours, after giving
Debtor reasonable prior notice.
     (f) Debtor agrees and acknowledges that any third person who may at any
time possess all or any portion of the Collateral shall be deemed to hold, and
shall hold, the Collateral as the agent of, and as pledge holder for, Secured
Party. Secured Party may at any time give notice to any third person described
in the preceding sentence that such third person is holding the Collateral as
the agent of, and as pledge holder for, the Secured Party.
4. INSURANCE.
     (a) Debtor shall at all times bear the entire risk of any loss, theft,
damage to, or destruction of, any of the Collateral from any cause whatsoever.
     (b) Debtor agrees to keep the Collateral insured against loss or damage by
fire and extended coverage perils, theft, burglary, and for any or all
Collateral which are vehicles, for risk of loss by collision, and if requested
by Secured Party, against such other risks as Secured Party may reasonably
require. The insurance coverage shall be in an amount no less than the full
replacement value (“Fair Market Value”) of the Collateral, and deductible
amounts, insurers and policies shall

 



--------------------------------------------------------------------------------



 



be reasonably acceptable to Secured Party. Debtor shall deliver to Secured Party
policies or certificates of insurance evidencing such coverage. Each policy
shall name Secured Party as a loss payee, shall provide for coverage to Secured
Party regardless of the breach by Debtor of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or materially altered by the insurer except upon thirty
(30) days prior written notice to Secured Party. Debtor appoints Secured Party
as its attorney-in-fact to make proof of loss, claim for insurance and
adjustments with insurers, and to receive payment of and execute or endorse all
documents, checks or drafts in connection with insurance payments. Secured Party
shall not act as Debtor’s attorney-in-fact unless Debtor is in default. Proceeds
of insurance in excess of $100,000 shall be applied, at the option of Secured
Party, to repair or replace the Collateral or to reduce any of the Indebtedness.
Proceeds of insurance in the amount of $100,000 or less shall be applied, at the
option of Debtor, to repair or replace the Collateral or to reduce any of the
Indebtedness.
5. REPORTS.
     (a) Debtor shall promptly notify Secured Party of (i) any change in the
name of Debtor, (ii) any change in the state of its incorporation, organization
or registration, (iii) any relocation of its chief executive offices, (iv) any
relocation of any of the Collateral, (v) any of the Collateral being lost,
stolen, missing, destroyed, materially damaged or worn out, or (vi) any lien,
claim or encumbrance other than Permitted Liens attaching to or being made
against any of the Collateral.
     (b) Debtor will deliver to Secured Party financial statements as follows.
If Debtor is a privately held company, then Debtor agrees to provide monthly
financial statements, certified by Debtor’s president or chief financial officer
including a balance sheet, statement of operations and cash flow statement
within 30 days of each month end and its complete audited annual financial
statements, certified by a recognized firm of certified public accountants,
within 120 days of fiscal year end or at such time as Debtor’s Board of
Directors receives the audit. If Debtor is a publicly held company, then Debtor
agrees to provide quarterly unaudited statements and annual audited statements,
certified by a recognized firm of certified public accountants, within 10 days
after the statements are provided to the Securities and Exchange Commission
(“SEC”). All such statements are to be prepared using generally accepted
accounting principles (“GAAP”) (except in the case of unaudited financial
statements, for the omission of footnotes and subject to year end adjustments)
and, if Debtor is a publicly held company, are to be in compliance with SEC
requirements.
6. FURTHER ASSURANCES.
     (a) Debtor shall, upon request of Secured Party, furnish to Secured Party
such further information, execute and deliver to Secured Party such documents
and instruments (including, without limitation, Uniform Commercial Code
financing statements) and shall do such other acts and things as Secured Party
may at any time reasonably request relating to the perfection or protection of
the security interest created by this Agreement or for the purpose of carrying
out the intent of this Agreement. Without limiting the foregoing, Debtor shall
cooperate and do all acts deemed necessary or advisable by Secured Party to
continue in Secured Party a perfected first security interest in the Collateral,
and shall obtain and furnish to Secured Party any subordinations, releases,
landlord waivers, lessor waivers, mortgagee waivers, or control agreements, and
similar documents as may be from time to time requested by, and in form and
substance reasonably satisfactory to, Secured Party.
     (b) Debtor authorizes Secured Party to file a financing statement and
amendments thereto describing the Collateral and containing any other
information required by the applicable Uniform Commercial Code. Debtor
irrevocably grants to Secured Party the power to sign Debtor’s name and
generally to act on behalf of Debtor to execute and file applications for title,
transfers of title, financing statements, notices of lien and other documents
pertaining to any or all of the Collateral; this power is coupled with Secured
Party’s interest in the Collateral. Debtor shall, if any certificate of title be
required or permitted by law for any of the Collateral, obtain and promptly
deliver to Secured Party such certificate showing the lien of this Agreement
with respect to the Collateral. Debtor ratifies its prior authorization for
Secured Party to file financing statements and amendments thereto describing the
Collateral and containing any other information required by the Uniform
Commercial Code if filed prior to the date hereof.
     (c) Debtor shall indemnify and defend the Secured Party, its successors and
assigns, and their respective directors, officers and employees (“Indemnitees”),
from and against all claims, actions and suits (including, without limitation,
related reasonable attorneys’ fees) of any kind whatsoever arising, directly or
indirectly, in connection with any of the Collateral except for claims arising
from Indemnities’ gross negligence or wilful misconduct.
7. DEFAULT AND REMEDIES.
     (a) Debtor shall be in default under this Agreement and each of the other
Debt Documents if:
          (i) Debtor breaches its obligation to pay when due any installment or
other amount due or coming due under any of the Debt Documents and fails to cure
the breach within ten (10) days;

 



--------------------------------------------------------------------------------



 



          (ii) Debtor, without the prior written consent of Secured Party,
attempts to or does sell, rent, lease, license, mortgage, grant a security
interest in, or otherwise transfer or encumber (except for Permitted Liens) any
of the Collateral.
          (iii) Debtor breaches any of its insurance obligations under
Section 4;
          (iv) Debtor breaches any of its other obligations under any of the
Debt Documents and fails to cure that breach within thirty (30) days after
written notice from Secured Party;
          (v) Any warranty, representation or statement made by Debtor in any of
the Debt Documents or otherwise in connection with any of the Indebtedness shall
be false or misleading in any material respect when made;
          (vi) Any of the Collateral is subjected to attachment, execution,
levy, seizure or confiscation in any legal proceeding or otherwise and the same
shall remain unsatisfied, unvacated or unstayed pending appeal for a period of
10 days after the occurrence thereof, or if any legal or administrative
proceeding is commenced against Debtor or any of the Collateral, which in the
good faith judgment of Secured Party subjects any of the Collateral to a
material risk of attachment, execution, levy, seizure or confiscation and no
bond is posted or protective order obtained to negate such risk;
          (vii) Debtor breaches or is in default under any other agreement
between Debtor and Secured Party beyond the period of grace, if any, provided
therein unless such default has been waived;
          (viii) Debtor or any guarantor or other obligor for any of the
Indebtedness (collectively “Guarantor”) dissolves, terminates its existence,
becomes insolvent or ceases to do business as a going concern;
          (ix) If Debtor or any Guarantor is a natural person, Debtor or any
such Guarantor dies or becomes incompetent;
          (x) A receiver is appointed for all or of any part of the property of
Debtor or any Guarantor, or Debtor or any Guarantor makes any assignment for the
benefit of creditors;
          (xi) Debtor or any Guarantor files a petition under any bankruptcy,
insolvency or similar law, or any such petition is filed against Debtor or any
Guarantor and is not dismissed within sixty (60) days;
          (xii) Debtor’s improper filing of an amendment or termination
statement relating to a filed financing statement describing the Collateral;
          (xiii) There is a material adverse change in the Debtor’s financial
condition such that the Debtor’s ability to repay any indebtedness under the
Agreement is materially impaired as reasonably determined by Secured Party
without limiting the scope of the foregoing, Debtor acknowledges and agrees that
if Debtor is party to transaction that results in (A) Debtor no longer being a
publicly traded company, and (B) controlling interest of Debtor being acquired
by a person or entity not reasonably acceptable to Secured Party based upon
Secured Party’s customary credit underwriting standards, the consummation of
such transaction shall constitute a material adverse change within the
definition of this clause ;
          (xiv) Any Guarantor revokes or attempts to revoke its guaranty of any
of the Indebtedness or fails to observe or perform any covenant, condition or
agreement to be performed under any guaranty or other related document to which
it is a party;
          (xv) Debtor defaults under any other material obligation with a third
party for (A) borrowed money, (B) the deferred purchase price of property or
(C) payments due under any capital lease agreement resulting in the acceleration
by such third party of any indebtedness owed by Debtor to such third party
thereunder in an amount in excess of $ 100,000; and such default by Debtor was
not the result of a bona fide business dispute with such third party or
     (b) If Debtor is in default, the Secured Party, at its option, may declare
any or all of the Indebtedness to be immediately due and payable, without demand
or notice to Debtor or any Guarantor. The accelerated obligations and
liabilities shall bear interest (both before and after any judgment) until paid
in full at the lower of eighteen percent (18%) per annum or the maximum rate not
prohibited by applicable law.
     (c) After default and during the continuance thereof, Secured Party shall
have all of the rights and remedies of a Secured Party under the Uniform
Commercial Code, and under any other applicable law. Without limiting the
foregoing, Secured Party shall have the right to (i) notify any account debtor
of Debtor or any obligor on any instrument which constitutes part of the
Collateral to make payment to the Secured Party, (ii) with or without legal
process, enter any premises where the Collateral may be and take possession of
and remove the Collateral from the premises or store it on the premises,
(iii) sell the Collateral at public or private sale, in whole or in part, and
have the right to bid and purchase at said sale, or (iv) lease or otherwise
dispose of all or part of the Collateral, applying proceeds from such
disposition to the obligations then in default. If requested by Secured Party,
Debtor shall promptly assemble the Collateral and make it available to Secured
Party at a place to be designated by Secured Party, which is reasonably
convenient to both parties. Secured Party may also render any or all of the
Collateral unusable at the Debtor’s premises and may dispose of such Collateral
on such premises without liability for rent or costs. Any notice that Secured

 



--------------------------------------------------------------------------------



 



Party is required to give to Debtor under the Uniform Commercial Code of the
time and place of any public sale or the time after which any private sale or
other intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given to the last known address
of Debtor at least ten (10) days prior to such action.
     (d) Proceeds from any sale or lease or other disposition shall be applied:
first, to all costs of repossession, storage, and disposition including without
limitation reasonable attorneys’, appraisers’, and auctioneers’ fees; second, to
discharge the obligations then in default; third, to discharge any other
Indebtedness of Debtor to Secured Party, whether as obligor, endorser,
guarantor, surety or indemnitor; fourth, to expenses incurred in paying or
settling liens and claims against the Collateral; and lastly, to Debtor, if
there exists any surplus. Debtor shall remain fully liable for any deficiency.
     (e) Debtor agrees to pay all reasonable attorneys’ fees and other costs
incurred by Secured Party in connection with the enforcement, assertion, defense
or preservation of Secured Party’s rights and remedies under this Agreement, or
if prohibited by law, such lesser sum as may be permitted. Debtor further agrees
that such fees and costs shall constitute Indebtedness.
     (f) Secured Party’s rights and remedies under this Agreement or otherwise
arising are cumulative and may be exercised singularly or concurrently. Neither
the failure nor any delay on the part of the Secured Party to exercise any
right, power or privilege under this Agreement shall operate as a waiver, nor
shall any single or partial exercise of any right, power or privilege preclude
any other or further exercise of that or any other right, power or privilege.
SECURED PARTY SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER THIS
AGREEMENT OR UNDER ANY OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY DEBTOR
UNLESS SUCH WAIVER IS EXPRESSED IN WRITING AND SIGNED BY SECURED PARTY. A waiver
on any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.
     (g) DEBTOR AND SECURED PARTY UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE OTHER DEBT DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED
HEREBY, ANY DEALINGS BETWEEN DEBTOR AND SECURED PARTY RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP
THAT IS BEING ESTABLISHED BETWEEN DEBTOR AND SECURED PARTY. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
DEBT DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
8. MISCELLANEOUS.
     (a) This Agreement, any Note and/or any of the other Debt Documents may be
assigned, in whole or in part, by Secured Party without notice to Debtor, and
Debtor agrees not to assert against any such assignee, or assignee’s assigns,
any defense, set-off, recoupment claim or counterclaim which Debtor has or may
at any time have against Secured Party for any reason whatsoever. Debtor agrees
that if Debtor receives written notice of an assignment from Secured Party,
Debtor will pay all amounts payable under any assigned Debt Documents to such
assignee or as instructed by Secured Party. Debtor also agrees to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
Secured Party or assignee.
     (b) All notices to be given in connection with this Agreement shall be in
writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given (i) on the
date of receipt if delivered in hand or by facsimile transmission, (ii) on the
next business day after being sent by express mail, and (iii) on the fourth
business day after being sent by regular, registered or certified mail. As used
herein, the term “business day” shall mean and include any day other than
Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.
     (c) Secured Party may correct patent errors and fill in all blanks in this
Agreement or in any Collateral Schedule consistent with the agreement of the
parties.
     (d) Time is of the essence of this Agreement. This Agreement shall be
binding, jointly and severally, upon all parties described as the “Debtor” and
their respective heirs, executors, representatives, successors and assigns, and
shall inure to the benefit of Secured Party, its successors and assigns.
     (e) This Agreement and its Collateral Schedules constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersede all prior understandings (whether written, verbal or
implied) with respect to such subject matter. THIS AGREEMENT AND ITS COLLATERAL
SCHEDULES SHALL NOT BE CHANGED OR TERMINATED ORALLY OR BY COURSE OF CONDUCT, BUT
ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section headings contained in this
Agreement have been included for convenience only, and shall not affect the
construction or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     (f) This Agreement shall continue in full force and effect until all of the
Indebtedness has been indefeasibly paid in full to Secured Party or its
assignee. Except as set forth below, the surrender, upon payment or otherwise,
of any Note or any of the other documents evidencing any of the Indebtedness
shall not affect the right of Secured Party to retain the Collateral for such
other Indebtedness as may then exist. Upon satisfaction of Debtor’s obligations
hereunder and all of the other Debt Documents, Secured Party will, at Debtor’s
expense, execute and deliver to Debtor such documents as Debtor shall reasonably
request to evidence the termination of the security interest hereunder and the
release of the Collateral In addition, upon satisfaction of Debtor’s obligations
under any Note issued in connection with any Collateral Schedule, Secured Party
will, at Debtor’s expense, execute and deliver to Debtor such documents as
Debtor shall reasonably request to evidence the release of the Collateral
described in such Collateral Schedule, This Agreement shall automatically be
reinstated if Secured Party is ever required to return or restore the payment of
all or any portion of the Indebtedness (all as though such payment had never
been made).
     (g) Debtor authorizes Secured Party to use its name, logo and/or trademark
without notice to or consent by Debtor, in connection with certain promotional
materials that Secured Party may disseminate to the public. The promotional
materials may include, but are not limited to, brochures, video tape, internet
website, press releases, advertising in newspaper and/or other periodicals,
lucites, and any other materials relating the fact that Secured Party has a
financing relationship with Debtor and such materials may be developed,
disseminated and used without Debtor’s review. Nothing herein obligates Secured
Party to use Debtor’s name, logo and/or trademark, in any promotional materials
of Secured Party.
     (h) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.
     (i) In handling any confidential information of Debtor, Secured Party and
all employees and agents of Secured Party shall exercise the same degree of care
that Secured Party exercises with respect to its own proprietary information of
the same types to maintain the confidentiality of any non-public information
thereby received or received pursuant to this Agreement except that disclosure
of such information may be made (i) to the subsidiaries or affiliates of Secured
Party in connection with their present or prospective business relations with
Debtor, (ii) to prospective transferees or purchasers of any interest in the
Indebtedness, provided that they have entered into a comparable confidentiality
agreement in favor of Debtor and have delivered a copy to Debtor, (iii) as
required by law, regulations, rule or order, subpoena, judicial order or similar
order, (iv) as may be required in connection with the examination, audit or
similar investigation of Secured Party, and (v) as Secured Party may determine
in connection with the enforcement of any remedies hereunder. Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of Secured Party when disclosed
to Secured Party, or becomes part of the public domain after disclosure to
Secured Party through no fault of Secured Party; or (b) is disclosed to Secured
Party by a third party, provided Secured Party does not have actual knowledge
that such third party is prohibited from disclosing such information.
IN WITNESS WHEREOF, Debtor and Secured Party, intending to be legally bound
hereby, have duly executed this Agreement in one or more counterparts, each of
which shall be deemed to be an original, as of the day and year first aforesaid.

                  SECURED PARTY:   DEBTOR:   General Electric Capital
Corporation   Genitope Corporation
By:
  /s/ Diane Earle        By:   /s/ Dan W. Denney, Jr.
 
               
 
               
Name:
  Diane Earle        Name:   Dan W. Denney, Jr.
 
               
 
               
Title:
  Duly Authorized Signatory        Title:   CEO
 
               

 